 1   T. LOUIS PALAZZO, ESQUIRE
     Nevada Bar No. 4128
 2   PALAZZO LAW FIRM
     A PROFESSIONAL LAW CORPORATION
 3   520 South Fourth Street, Second Floor
     Las Vegas, Nevada 89101
 4   Tele: 702/385-3850
     Fax: 702/385-3855
 5
     Attorney for Defendant Charles Wurm
 6
                               UNITED STATES DISTRICT COURT
 7
                                          DISTRICT OF NEVADA
 8
      UNITED STATES OF AMERICA,                    CASE NO.:     2:16-cr-00070-GMN-VCF
 9
                             Plaintiff,
10
      vs.                                          STIPULATION AND [PROPOSED]
11                                                 ORDER RE: RELEASE OF U.S.
      CHARLES WURM,                                PASSPORT
12
                             Defendant.
13
14     DEFENDANT CHARLES WURM’S MOTION FOR RETURN OF U.S. PASSPORT

15          IT IS HEREBY STIPULATED AND AGREED by and between T. Louis Palazzo, Esq.,

16   of Palazzo Law Firm, P.C., counsel for Defendant Charles Wurm and Daniel R. Schiess, Assistant

17   United States Attorney, counsel for the United States of America, that United States Pretrial

18   Services release Defendant Charles Wurms’ U.S. Passport, which was held pending final

19   disposition of the above-captioned case.
            On December 10, 2018, the Honorable Chief Judge Gloria Navarro signed an order
20
     dismissing the Indictment against the Defendant [ECF #68] after successfully completing all the
21
     terms in the Pretrial Diversion Agreement, thereby prompting the authorization to return the
22
     Defendant’s passport.
23
            Dated this 8th day of January, 2019.
24
     PALAZZO LAW FIRM, P.C.                        UNITED STATES OF AMERICA
25
       /s/ Louis Palazzo[4128]                       /s/ Daniel R. Schiess
26   LOUIS PALAZZO, ESQ.                           DANIEL R. SCHIESS, AUSA
     Attorney for Defendant                        Attorney for Plaintiff
27   Charles Wurm                                  United States of America
28
 1                               UNITED STATES DISTRICT COURT

 2                                          DISTRICT OF NEVADA

 3    UNITED STATES OF AMERICA,                     CASE NO.:   2:16-cr-00070-GMN-VCF
 4                             Plaintiff,                          ORDER
 5    vs.
 6    CHARLES WURM,
 7                             Defendant.
 8          Based on the pending Stipulation of counsel, and good cause appearing therefore, the
 9   Court finds that:
10          IT IS ORDERED United States Pretrial Services release Defendant Charles Wurm’s
11   United States Passport.
12                      12 day of January, 2019.
            DATED this _____
13
14                                            ______________________________________
                                              Gloria M. Navarro, Chief Judge
15
                                              UNITED STATES DISTRICT COURT
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                    -2-
 1                       CERTIFICATE OF ELECTRONIC SERVICE

 2
 3         The undersigned hereby certifies that on the 8th day of January, 2019, I served an

 4   electronic copy of the above DEFENDANT CHARLES WURM’S MOTION FOR RETURN OF

 5   U.S. PASSPORT to all parties of record, via CM/ECF.

 6
 7                                            /s/ Celina Moore
                                              An Employee of Palazzo Law Firm, PC
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                               -3-
